07/14/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0482


                                      DA 20-0482
                                   _________________

A.C.I. CONSTRUCTION, LLC,

            Plaintiff and Appellant,

      v.

ELEVATED PROPERTY INVESTMENTS, LLC,                               ORDER
LEASE OPTION SOLUTIONS, LLC, WESTERN
BUILDING CENTER, JUSTIN NORBERG,
NORBERG ELECTRIC, LLC,
and MONTANA DIRT WORKS,

            Defendants and Appellees.
                               _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to Justin Norberg, Norberg Electric,
LLC, Montana Dirt Works, to all counsel of record, and to the Honorable Robert B. Allison,
District Judge.


                                                 For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   July 14 2021